Citation Nr: 0423963	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left wrist and hand, evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
rating decision issued in December 1997, the RO, in part, 
confirmed and continued a 10 percent evaluation for a left 
wrist disorder.  Subsequently, by a rating decision of 
November 2001, the RO, in part, denied service connection for 
hypertension.  

The veteran's appeal has been advanced on the Board's docket 
under the provisions of 38 C.F.R. § 20.900(c), due to his 
advanced age.

Unfortunately, however, the Board cannot yet decide the 
veteran's appeal until the evidence is further developed.  So 
his claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
him if further action is required on his part.


REMAND

With respect to the claim for service connection for 
hypertension, the veteran maintains that he developed this 
condition secondary to his service-connected anxiety 
neurosis.  See 38 C.F.R. § 3.310(a) (2003) (permitting 
service connection for a condition that is proximately due to 
or the result of a service-connected disability).  See also 
Allen v. Brown, 7 Vet. App. 439 (1995) (indicating this 
includes situations when a service-connected disability has 
chronically aggravated another condition that is not service 
connected).



The medical evidence shows that hypertension was first 
objectively confirmed during the 1990s, many decades after 
service.  The veteran's cardiologist, Anthony J. Moschetto, 
M.D., in an August 1999 statement, pointed out that the 
veteran takes two anti-hypertensive medications; that he has 
congestive heart failure and underwent a coronary artery 
bypass graft in 1995; and that he suffered a cardiovascular 
accident in 1998.  

In statements variously dated in August 1999 and February 
2000, Michael Hoffman, M.D., offered the opinion that the 
veteran has labile hypertension caused by anxiety neurosis.  
But the physician provided no rationale for his opinion 
linking the veteran's hypertension to his service-connected 
nervous condition.  In any event, on VA examination in March 
2003, the evaluating physician noted the veteran's history of 
cardiovascular disease, with end organ damage, and concluded 
that he does not have labile hypertension, but instead, 
sustained hypertension.

The March 2003 VA examiner determined there was no causal 
connection between the veteran's service-connected nervous 
condition and his hypertension.  That determination was based 
on his purported history of having first been treated and 
diagnosed for hypertension at age 35, and of having first 
been diagnosed with an anxiety disorder around the age of 55.  
On the basis of this chronology, the examiner concluded that 
hypertension preceded the anxiety disorder and, by logical 
deduction, clearly was not caused by it.  

Service medical records demonstrate the presence of 
psychoneurosis, anxiety state, and rating decisions in the 
claims file show that service connection has been in effect 
for this condition since 1945 (i.e., so long before the 
veteran turned 55).  This, in turn, suggest that, although 
the March 2003 VA examiner reported having reviewed the 
veteran's medical records for his pertinent medical history, 
there somehow was a clear disconnect insofar as determining 
how long he has had an anxiety neurosis.  So another VA 
examination must be performed, based on an accurate factual 
premise concerning this, so the Board has sufficient 
information to determine whether the veteran's service-
connected psychiatric disorder/s caused or aggravated his 
hypertension.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

As for the claim for an increased rating for the residuals of 
a shell fragment wound (SFW) of the left wrist and hand 
involving Muscle Group IX, the service medical records 
indicate the veteran sustained the SFW to the radial side of 
his left wrist in August 1944.  A VA surgical examination in 
May 1947 revealed a scar of the radial border of the left 
hand, at the base of the metacarpal; a scar of the dorsal 
surface of the left hand, at the web space, between the thumb 
and index finger; and a scar of the dorsal surface of the 
distal phalanx of the left middle finger; also noted was an 
almost imperceptible scar of the medial border of the left 
thumb.  

Consistent with the service department medical records and 
the anatomical areas described by the VA examiner, the RO 
granted service connection for damage to Muscle Group IX.  
Criteria for evaluating damage to Muscle Group IX are 
provided at 38 C.F.R. § 4.73, Diagnostic Code 5309:

5309 Group IX.  Function:  The forearm muscles act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  Intrinsic 
muscles of hand:  Thenar eminence; short flexor, opponens, 
abductor and adductor of thumb; hypothenar eminence; short 
flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.

Note:  The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent.

VA most recently evaluated the veteran's left wrist and hand 
for compensation purposes in March 2003.  X-rays showed 
minimal osteoarthritis of the distal interphalangeal joints 
of the left hand.  As noted above, damage to Muscle Group IX 
is rated on limitation of motion; so, too, is osteoarthritis.  
And while the examination report discusses range of motion of 
the left wrist, it makes no reference to range of motion 
studies of the fingers of the left hand.



Further, during the March 2003 VA orthopedic examination, the 
physician indicated the veteran had full motion of the left 
wrist, yet also had pain, weakness and lack of endurance.  
However, the examiner did not attempt to quantify what, if 
any, functional impairment resulted from pain, weakness and 
lack of endurance of the left wrist, and offered no opinion 
about the impact of these factors on function of the fingers 
of the left hand.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on range of motion, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

Another orthopedic examination must be performed, then, so 
that range of motion of the fingers of the left hand can be 
ascertained, in order to appropriately apply Diagnostic Code 
5309 to the veteran's left wrist/hand shrapnel fragment 
residuals.  An orthopedic examination is also needed to 
address the impact of weakness, fatigability, incoordination 
and pain on functioning of the left wrist and hand.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask Dr. Hoffman to explain the basis 
for his medical opinion suggesting the 
veteran's current hypertension is related 
to his service-connected anxiety 
neurosis.  Also ask this physician, who 
reports treating the veteran since 1992, 
to submit the medical records upon which 
his opinion is based.



2.  Schedule the veteran for another VA 
cardiovascular examination.  If possible, 
a physician other than the one who 
examined him in March 2003 should perform 
the examination.  The purpose of the 
examination is to obtain a medical 
opinion responding to the following 
question:

Is it at least as likely as not that 
either the veteran's hypertension had its 
onset in service, was present within the 
first post-service year, is otherwise 
attributable to service, or is 
etiologically related to or being 
aggravated by his service-connected 
anxiety neurosis?  Please note the legal 
standard of proof in formulating a 
response.

To facilitate making these 
determinations, have the examiner review 
the relevant evidence in the claims file, 
including a copy of this remand, 
particularly insofar as concerning just 
how long the veteran has been service-
connected for the anxiety neurosis.

3.  Also schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left hand and wrist disability, as a 
residual of the SFW.  The examination 
should include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  

a.  Indicate whether there is any 
ankylosis of the left wrist or fingers of 
the left hand; and, if so, the position 
in degrees should be given.  If there is 
limitation of motion, the ranges of 
motion should be given in degrees.  

b.  Determine whether the left wrist or 
fingers of the left hand exhibit weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis 
(which should be expressed in degrees) 
due to any weakened movement, excess 
fatigability, or incoordination.  

c.  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
wrist or fingers of the left hand are 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
pain on use or during flare-ups.  

4.  Ensure that the information requested 
of each examiner is provided.  If not, 
take corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




